DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.

Supplemental Office Action
The following supplemental Office Action is being mailed to correct errors in the final Office Action mailed 11/09/2021. As a courtesy, the time period for response is hereby reset as of the mailing date of this Office Action. The examiner apologizes for any inconvenience this has caused applicant. 
Applicant's amendments and remarks, filed 08/02/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
                                                               Status of Claims
Claims 1, 4, 5 and 12-24 are under examination.  
Claims 7-11 are withdrawn. Claim 24 is newly added. 
Claims 2, 3, 6 are cancelled. 
Priority
This application claims the benefit of priority under 35 U.S.C. §120 to U.S. Application No. 10/832,992, filed April 26, 2004, which claims priority to U.S. provisional patent application no. 60/465,703, filed 25 April 2003.

Withdrawn Rejections
The double patenting rejections of claims 1, 2, 4, 5, 12-22 are withdrawn in view of the terminal disclaimers filed 10/28/2020. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1, 4, 5 and 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1A
The instantly claimed invention (claim 1 being representative) is directed to a method for identifying different functional cell populations. Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of:
defining a plurality of lattice points in a data space able to contain a set of said data points of interest based on the one or more light intensity values measured for each individual cell in the group of cells,  where a lattice of the plurality of lattice points is a regular and normalized lattice in d dimensions with the normalization taking into account the set of said data points of interest; 
for each of the plurality of lattice points, calculating a weight for the lattice point using linear binning based on one or more data points in the set of data points of interest; 
for each of the plurality of lattice points, determining a density at the lattice point relating the weight at the lattice point to weights at nearby lattice points using a density function based on a Gaussian kernel; 
creating, for each of at least some of the lattice points, a directional association between the lattice point and at least one other neighboring lattice point based on values of a density surface at the lattice point and at neighboring lattice points, where the density surface is determined from the determined densities at the plurality of lattice points; 
for each lattice point with no directional association with another lattice point, creating a directional association with a background terminal state; 
following directional associations between lattice points or between a lattice point and a background terminal state to an end of a pointer path to determine a terminal state for each of one or more pointer paths, with the terminal state of each pointer path corresponding to a different cluster where a density at a last lattice point in the pointer path is above a threshold and with the terminal state of the pointer path corresponding to background where the density at the last lattice point in the pointer path is at or below the threshold, each pointer path being is a single directional association of a lattice point with a background 2After Final Office Action of July 28, 2020terminal state or including one or more directional associations linking a group of lattice points together; 
and for each data point, assigning the data point to a single lattice point based on the single lattice point being closest to the data point, and 
determining a cluster to which the data point belongs or determining that the data point is background based on  the terminal state of the pointer path that includes the single lattice point each cluster corresponding to a different subpopulation of cells in the group of cells, and
identifying the different functional…cells based on the clusters…assigned.
Under the broadest reasonable interpretation, the above limitations amount to analyzing and/or organizing information and there is nothing in the claims themselves that foreclose these steps from being performed by a scientist or engineer with pen and paper. As such, these step can be reasonably performed by the human mind and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even if a computer was used to perform these steps, which the claims do not require, they are still mental equivalents because one can create a ‘lattice’ of data points, look at numerical and/or graphical representations of data (e.g. by eye or mentally), and come to a conclusion using one’s mind. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Under the broadest reasonable interpretation, the steps for calculating (weights), determining (density), creating (directional associations), following (directional associations), assigning data (to lattice points), and identifying cell populations (based on clusters) additionally encompass mathematical concepts when read in light of applicant’s own specification [0009, 0021]. For example, the specification [0021] defines a “lattice” to be a mathematically relationship relating to one or many dimensional analysis and representing a rules-based ordering of values. Furthermore, the artisan would recognize that steps for calculating weights and determining a density based on a Gaussian kernel necessarily encompass mathematical calculations. It is additionally noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. See 2019 PEG Section I, 84 Fed. Reg. at 52. As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements: “accessing or obtaining a set of data points…measured by fluorescence-activated cell sorting (FACS)…”. However, this step merely requires obtaining data for use by the abstract idea (i.e. pre-solution activity), which is insignificant extra-solution activity and not indicative of an integration into a practical application. See MPEP 2106.05(g). In summary, the claims focus on analyzing data and there is no specific improvement over prior computer systems (See, e.g. McRO) nor do the claims results in applying the JE to effect a particular treatment (see, e.g. Vanda memo).

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Furthermore, an updated review of the prior art teaches that there is nothing new or unconventional about methods for accessing or obtaining multi-dimentional FACS data from cells.  See Boddy et al. (Cytometry, 2001, 44:195–209). Therefore, this limitation 

D. Dependent Claims
Dependent claims 4, 5 and 12-24 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claim 4 falls into the category of insignificant extra-solution activity or are merely nominal or tangential additions to the claim (i.e. different types of data). Therefore, these claims are not indicative of an integration into a practical application. See MPEP 2106.05(g). Claims 5 and 12-23 further limit the specificity of the abstract idea and therefore are also a part of the judicial exception for the reasons discussed above, i.e. they are still directed to mathematical concepts. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Claim 24 further limits the claimed method to require measuring light intensity values based on FACS. As such, for reasons discussed above in Step 2A, prong 2 analysis, this limitation falls into the category of insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Response to Arguments
Applicant’s arguments, filed 08/02/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the amended claims are not directed to a judicial exception. In particular, applicant appears to be arguing that the “accessing” step is not mere extra-solution activity but amounts to a practical application. In response, as discussed above, the “accessing” step merely requires obtaining data for use by the abstract idea (i.e. pre-solution activity). As such, it amounts to insignificant extra-solution activity and is not 
Applicant additionally argues that the claims result in an improvement to the technology, asserting that the use of multi-dimentional FACS data is unconventional and/or provides more accurate data. In response, MPEP 2106.04(d)(1) provides guidance on evaluating improvements in the functioning of a computer, or an improvement to any other technology or technical field (Step 2A, prong 2). In this case, the specification does not provide any objective evidence on an improvement to the technology. As discussed above, an updated review of the prior art teaches that there is nothing new or unconventional about methods for accessing or obtaining multi-dimentional FACS data from cells.  See Boddy et al. (Cytometry, 2001, 44:195–209). In this case, the claimed method as a whole does not recite a technical improvement in a computer processor but rather uses the judicial exception to obtain “better data”. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). 
Applicant additionally argues that the method of data reduction (using a lattice) amount to an improvement to the technology. In response, Applicant has not provided any objective evidence to support the asserted improvement, and no objective evidence can be found in the specification to support applicant’s assertion. While applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for identifying cell subpopulations, the claimed invention is, nevertheless, directed to an BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Applicant additionally compares the instant claims to those in BASCOM. In response, it is noted that in Bascom the limitations considered as a whole provided a design scheme of the computer, network, and Internet components, which included a filtering element, that was not conventional and, which implemented the abstract idea of filtering in a way that improved the performance of the computer. Therefore, unlike BASCOM, there is no recitation of elements that are not the abstract idea such that when considered alone or in combination are unconventional and implement the abstract idea in a way that improves the performance of the computer. For at least these reasons, the rejection is maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619